Citation Nr: 0725796	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-05 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  For the period prior to September 17, 2004, entitlement 
to a compensable rating for reflux esophagitis, status-post 
surgery for hiatal hernia.

2.  For the period beginning September 17, 2004, entitlement 
to a rating in excess of 10 percent for reflux esophagitis, 
status-post surgery for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1978 to October 1981 
and from October 1981 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision which denied an 
increased rating for reflux esophagitis, status-post surgery 
for hiatal hernia, rated as non-compensable.  In January 
2006, the RO increased the veteran's disability rating to 10 
percent effective September 17, 2004.  In August 2006, the 
Board remanded for further development.   

The Board notes that the veteran appealed the June 2001 
rating decision to deny service connection for a left knee 
disorder.  In remanding the issue in August 2006, the Board 
ordered an examination and one was provided to the veteran in 
February 2007.  Subsequently, in a March 2007 rating 
decision, VA granted service connection for chondromalacia of 
the left knee.  As this represents a full grant of the 
benefit sought, this matter is no longer before the Board.    


FINDINGS OF FACT

1.  For the period prior to September 17, 2004, the veteran's 
disability has not been manifested by two or more of the 
following symptoms:  persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health 

2.  For the period beginning September 17, 2004, the 
veteran's disability has not been manifested by pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 





CONCLUSIONS OF LAW

1.  For the period prior to September 17, 2004, the criteria 
for a compensable rating for reflux esophagitis, status-post 
surgery for hiatal hernia, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.31, 4.7, 4.114, Diagnostic Code (DC) 7346 (2006).  

2.  For the period beginning September 17, 2004, the criteria 
for a rating in excess of 10 percent for reflux esophagitis, 
status-post surgery for hiatal hernia, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.114, DC 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an August 2006 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  He was also notified of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains private medical records and VA examination reports.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's disability has been rated under DC 7346 for 
hiatal hernia.  Under that diagnostic code, a 10 percent 
rating is warranted when there is a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent 
disability evaluation is contemplated for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

1.  For the period prior to September 17, 2004

A VA outpatient record dated in February 2000 noted that the 
veteran had gastroesophageal reflux disease (GERD) with 
reflux esophagitis since service and had been on many 
different medications.  The veteran had surgical procedure in 
October 1999 which provided some relief and he occasionally 
used Prilosec.    

A March 2001 VA examination report noted that the veteran had 
had an anti-reflux procedure but no reflux was seen.  There 
was a wrap of the esophagogastric junction which was due to 
the surgery.  The abdomen was soft, flat and no organ, mass 
or tenderness was felt.  An upper gastrointestinal series 
revealed residuals of the antireflux procedure, with no 
current reflux.  It was noted that there was no stricture of 
abnormality noted in the esophagus, the stomach was 
remarkable only for the pseudotumor due to the wrap, and the 
rest of the stomach appeared unremarkable as did the small 
bowel.  The impression was post esophageal wrap with a 
history of reflux but no reflux was seen.  It was also added 
that the stomach and duodenum were unremarkable.   

A private treatment record dated in May 2001 noted that the 
veteran's reflux disease was now resolved; an assessment of 
GERD, stable, post surgery was noted.  A private treatment 
record dated in December 2001 noted that the veteran 
complained that 45 minutes after eating he got a sense of 
regurgitation.  

Based on the evidence, there is no indication that the 
veteran's hiatal hernia demonstrated two or more of the 
following symptoms:  persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
DC 7346.  While the veteran was noted to have a sense of 
regurgitation, it was not accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  His disability was noted to have resolved and no 
reflux was seen on examination.  Therefore, a compensable 
rating for the hiatal hernia is not warranted.   

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for hiatal hernia 
for the period prior to September 17, 2004, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  For the period beginning September 17, 2004

On examination in September 17, 2004 for VA purposes, the 
veteran indicated that he had lost 23 pounds in 2 months and 
for which had undergone treatment to correct his weight 
change.  It was noted that the veteran was 6 feet tall and 
weighed 200 pounds.  He was well-developed and well-
nourished.  For his hiatal hernia, the veteran stated that he 
had dysphagia and passed black-tarry stools.  He indicated 
that he had symptoms as often as three times a month with 
each occurrence lasting two days and that he had 20 attacks 
in the past year.  His ability to perform daily functions 
during flare-ups was limited functionality.  He was treated 
with Nexium with no resultant functional impairment. Physical 
examination of the abdomen reflected tenderness to palpation 
and complete blood count was within normal limits.  The 
diagnosis was reflux esophagitis, status post surgery for 
hiatal hernia without significant anemia or malnutrition.  

An October 2006 letter from N.L. Elliott, M.D.  noted that 
the veteran's GERD had not responded to medical therapy.  It 
was noted that after the veteran's fundoplication for reflux, 
he visited Dr. Elliott's office for recurrent episodes of 
heartburn.  Dr. Elliott noted that despite taking medication, 
the veteran's symptoms returned.  An upper endoscopy revealed 
only gastritis with no esophagitis seen and the veteran 
continued to take PPI agents for maintenance of his symptoms.  
In giving an impression of reflux esophagitis, Dr. Elliott 
noted that he did not anticipate that the veteran's symptoms 
would resolve any time soon. 

While the veteran has been shown to have epigastric distress, 
with dysphagia and reflux, there is no indication of 
substernal or arm or shoulder pain, and his overall health is 
good.  38 C.F.R. § 4.114, DC 7346.   Accordingly, a rating in 
excess of the current 10 percent rating is not warranted for 
the period beginning September 17, 2004.   

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for hiatal hernia 
for the period beginning September 17, 2004, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.	Extraschedular rating

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that reflux esophagitis results in 
marked interference with his employment or that it requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  The veteran has not been hospitalized for his 
disability.  The September 2004 examination report noted that 
the veteran claimed he missed work six times a year due to 
his disability.  There is no objective evidence that the 
disability causes a marked interference with his employment.  
The veteran has not shown that his reflux esophagitis results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

For the period prior to September 17, 2004, entitlement to a 
compensable rating for reflux esophagitis, status-post 
surgery for hiatal hernia is denied.

For the period beginning September 17, 2004, entitlement to a 
rating in excess of 10 percent for reflux esophagitis, 
status-post surgery for hiatal hernia is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


